Citation Nr: 0002141	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-27 463	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the RO.  

The Board remanded the case in December 1996 and July 1998 
for further development.  



FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for PTSD which is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims of 
service connection for PTSD have changed.  In June 1999, 
revised regulations concerning PTSD were published in the 
Federal Register which reflected the decision of the Court in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 
C.F.R. § 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  64 
Fed. Reg. 32,807-32808 (1999) (codified at 38 C.F.R. § 3.304 
(f)); Cohen v. Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes two VA medical reports which 
establish that the veteran has a diagnosis of PTSD secondary 
to claimed in-service stressors.  

As the veteran's testimony, for the purposes of well 
groundedness, is sufficient evidence to establish an in-
service stressor, and because the VA medical evidence 
contains two diagnoses of PTSD attributable to the veteran's 
reported in-service stressors, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§ 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The record included a May 1993 VA report of a mental 
disorders examination which listed a diagnosis of chronic 
PTSD and noted that the veteran's Global Assessment of 
Functioning (GAF) score was 55.  This report recorded some 
general information regarding the details of the veteran's 
claimed in-service stressors.  The report noted that the 
veteran had landed at the "Ton Son Nu Air Force Base," that 
he was stationed in "Long Binh, outside Saigon" and that he 
transported supplies and ammunition "everywhere from the DMZ 
to the Delta."  The report also included a description of 
combat that the veteran claimed to have experienced near "Cu 
Chi," noted that he claimed to have been "under fire" 
frequently while in Vietnam, described shelling of the 
"DMZ" at night and noted that the veteran reported viewing 
casualties lined up "in the delta."  

In an October 1994 RO hearing, the veteran testified that, 
during an attack on a convoy approximately 2 to 4 weeks after 
he arrived in Vietnam, he was struck by a piece of shrapnel 
in his right shoulder and wrecked a truck into a pit.  The 
veteran also testified that, while in Vietnam, he had been 
assigned to the "87th Transport Group."  Additionally, he 
stated that he had been treated at "Phnom Penh" for an 
injury he sustained after an attack in a bar a few months 
before leaving Vietnam.  The veteran also described an attack 
on a convoy which occurred within one month of his arrival in 
Vietnam and another combat experience in "Cao Lanh" near 
the time of the "Tet Offensive."  The veteran further 
testified that he had received some treatment for PTSD at the 
VA Medical Center on Highland Drive in Pittsburgh, 
Pennsylvania as well as ongoing counseling for PTSD at the 
Vet's Center in McKeesport, Pennsylvania.  

Although the RO contacted the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in a March 
1997 attempt to verify the veteran's claimed stressors, it 
merely provided USASCRUR with a copy of the veteran's DD 214.  
In a March 1997 response, USASCRUR informed the RO that the 
information provided was insufficient in that it contained 
neither a statement of stressors nor a DA Form 20.  

A September 1997 VA report of a PTSD examination noted that 
the veteran had attended the Vet's Center in McKeesport, 
Pennsylvania in 1995 and 1996 once a week for individual 
counseling.  The report also summarized, in general terms, 
descriptions of combat as reported by the veteran.  The 
report noted a diagnosis of mild PTSD and a GAF of 60.  

The record also included a May 1999 statement of PTSD 
stressors in which the veteran described being attacked while 
in the rear of a convoy near "Chu Chi."  The veteran also 
described a truck wreck near "Chu Chi" and "Holey 
Mountain" while part of a convoy.  The veteran described 
another convoy experience while returning to "Long Bein" 
through Saigon, where he had been "told not to stop for 
anything," and he hit a child with his vehicle.  

The Board observes that, although the July 1998 remand 
directed the RO to contact USASCRUR in order to verify the 
stressors as described by the veteran, the record indicates 
that the only attempt to verify the veteran's service 
stressors with USASCRUR was the March 1997 request.  

The RO should again contact the veteran and request that he 
provide specific information regarding each claimed service 
stressor.  The Board emphasizes, for the veteran's benefit, 
that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Court has held that requiring a 
claimant to provide this information to VA does not represent 
an impossible or onerous task.  Id. at 193.  

Additionally, the July 1998 remand directed the RO to obtain 
PTSD treatment records from the Vet's Center in McKeesport, 
Pennsylvania and from the "Highland Drive" VA facility.  
The record does not indicate that these records have been 
requested or associated with the claims folder.  VA medical 
records concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Because the record indicates that all 
relevant VA medical records have not been associated with the 
claims folder, the veteran's claim must be remanded for 
further development.  

Although the Board is cognizant of the RO's previous attempts 
to obtain the veteran's DA Form 20 in an attempt to verify 
his service stressors, the RO should again attempt to obtain 
the veteran's DA Form 20, as well as all service medical 
records related to the veteran's service.  The Board observes 
that the June and October 1992 requests by the RO to the 
National Personnel Records Center (NPRC) appear to have 
requested only copies of the veteran's induction and 
separation examinations and January 1969 records related to 
treatment of a facial scar at a hospital in Long Bien, 
Vietnam.  Additionally, the October 1998 request to NPRC 
appears to request only the DA Form 20.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to specifically include all records from 
the Vet's Center in McKeesport, 
Pennsylvania, and the VAMC on Highland 
Drive in Pittsburgh, Pennsylvania, which 
have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
more specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in verification.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Then, if the veteran responds, the RO 
should review the claims folder 
thoroughly and prepare a summary of all 
stressors alleged by the veteran.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  Then, the RO again should undertake 
to schedule the veteran for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from PTSD.  If the examiner 
enters a diagnosis of PTSD, then the 
specific stressors to support that 
diagnosis should be identified for the 
record.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



